Citation Nr: 1210301	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder claimed as a respiratory infection.  


REPRESENTATION

Appellant represented by:	TO BE CLARIFIED


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from July 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a hearing at the RO in Montgomery, Alabama before a member of the Board of Veterans' Appeals in November 2011.  The Veteran failed to report to his scheduled hearing, and VA has not received a statement of good cause for the Veteran's failure to report or a request to be rescheduled.  As such, his request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability manifested by shortness of breath.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran was previously represented by a private attorney in this case.  However, in August 2010, VA received written notification from the Veteran's attorney that she was withdrawing herself as the Veteran's representative.  Despite this fact, it appears that VA has continued to correspond with this private attorney - as recently as January 2012.  In addition, in May 2011, VA received correspondence from the Disabled American Veterans (DAV), purporting to represent the Veteran in a number of other issues, including entitlement to service connection for an anxiety disorder and diabetes.  In light of these issues, it should be clarified whether the Veteran is still represented by a private attorney, or, if he is proceeding without representation or with the representation of the DAV.  

The Board also finds that the Veteran must be afforded the opportunity to appear for a VA examination to determine the nature and etiology of his symptomatology.  The Veteran has routinely stated that he suffers from shortness of breath.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The Veteran is certainly competent to testify to symptoms such as shortness of breath.  However, shortness of breath on its own is merely a symptom, and not a specific disability.  A review of the current medical evidence of record fails to demonstrate that the Veteran has ever been diagnosed with any actual disability associated with his shortness of breath.  A September 2003 VA examination report does suggest that the Veteran experienced increased shortness of breath following coronary bypass graft surgery in 1981.  However, the record contains no other evidence suggesting such a link.  Rather, a December 2006 VA outpatient treatment record notes that the Veteran was provided an albuterol inhaler for his shortness of breath.  As albuterol is a bronchodilator used to treat various disorders associated with difficulty breathing, this suggests the possibility of an underlying disability that has not been identified by the evidence of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran has provided competent evidence of persistent symptoms of a disability - namely, shortness of breath.  The Veteran has also stated on multiple occasions that he was exposed to different chemicals during military service.  While the Veteran conceded in an April 2007 statement that his shortness of breath did not begin during military service, he nonetheless believes it to be associated with his chemical exposure.  In light of the Veteran's assertions, and the evidence of medication prescribed for shortness of breath, a VA examination must be provided to determine the underlying nature and etiology of the Veteran's symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current representative and ensure that a VA form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.  

2.  The Veteran should also be scheduled for a VA examination(s) before an appropriate specialist(s) to determine the nature of his reported shortness of breath.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect that such review has been completed.  The examiner is asked to perform all necessary tests and studies, and determine whether the Veteran suffers from any chronic underlying disability associated with his subjective reports of shortness of breath.  

If a chronic disability is identified, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should explain the relevance, if any, of an albuterol inhaler when offering a final conclusion.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative (assuming a representative is identified upon further clarification) should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


